Name: Council Regulation (EC) No 790/96 of 29 April 1996 concerning the export of certain ECSC and EC steel products from the Czech Republic to the Community
 Type: Regulation
 Subject Matter: iron, steel and other metal industries;  international trade;  trade policy;  tariff policy;  Europe
 Date Published: nan

 No L 108/ 12 I EN Official Journal of the European Communities 1 . 5 . 96 COUNCIL REGULATION (EC) No 790/96 of 29 April 1996 concerning the export of certain ECSC and EC steel products from the Czech Republic to the Community THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas a Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Czech Republic, of the other part ('), entered into force on 1 February 1995; Whereas the situation relating to imports of certain steel products from the Czech Republic into the Community has been the subject of thorough examination and whereas, on the basis of relevant information supplied to them, the parties decided in Association Council Decision No 2/96 (2) that the solution acceptable to both parties is a double-checking system, without quantitative limits, for the import into the Community of certain steel products covered by the ECSC and EC Treaties for an initial period running from the date on which this Regulation enters into force to 31 December 1996, products originating in the Czech Republic and listed in Annex I shall, in addition, be subject to the issue of an export document issued by the competent authorities of the exporting country. Presentation by the importer of the original of the export document must be effected not later than 31 March of the year following that in which the goods covered by the document were shipped . 4. An export document will not be required for goods originating in the Czech Republic already shipped before the date on which this Regulation enters into force , provided that the destination of such products is not changed and that those products which , under the prior surveillance regime applicable in 1995, may be put into free circulation only on production of an import docu ­ ment are in fact accompanied by such a document. 5. Shipment is considered to have taken place on the date of loading on to the exporting means of transport. 6. The export document shall conform to the model shown in Annex II. It shall be valid for exports throughout the customs territory of the Community. HAS ADOPTED THIS REGULATION: Article 1 1 . For the period running from the date on which this Regulation enters into force to 31 December 1996, in accordance with the provisions of Association Council Decision No 2/96, imports into the Community of certain iron and steel products covered by the ECSC and EC Treaties originating in the Czech Republic, as listed in Annex I, shall be subject to the presentation of an import document issued by the authorities in the Community. 2 . The classification of the products covered by this Regulation is based on the tariff and statistical nomencla ­ ture of the Community (hereinafter called the 'combined nomenclature ', or in abbreviated form 'CN'). The origin of the products covered by this Regulation shall be deter ­ mined in accordance with the rules in force in the Community. 3 . For the period running from the date on which this Regulation enters into force to 31 December 1996, imports into the Community of the iron and steel Article 2 1 . The import document referred to in Article 1 shall be issued automatically by the competent authority in the Member States, without charge for any quantities requested, within five working days of presentation of an application by any Community importer, wherever established in the Community. This application shall be deemed to have been received by the competent national authority no later than three working days after submis ­ sion, unless it is proven otherwise . 2. An import document issued by one of the compe ­ tent national authorities listed in Annex III shall be valid throughout the Community. 3 . The import document shall be made out on a form corresponding to the model set out in Annex IV. The importer's application shall include the following elements: (a) the name and full address of the applicant (including telephone and telefax numbers, and possible identifi ­ cation number used by the competent national autho ­ rities) and VAT registration number, if subject to VAT; (b) if applicable, the name and full address of the decla ­ rant or representative of the applicant (including tele ­ phone and fax numbers); (c) the full name and address of the exporter; (&gt;) OJ No L 360 , 31 . 12. 1994, p. 2. P) Cf doc. UE-CZ 1705/91 + COR 1 . 1 . 5. 96 [ ENl Official Journal of the European Communities No L 108/ 13 (d) the exact description of the goods, including  their trade name,  the combined nomenclature (CN) code(s),  the country of origin,  the country of consignment; (e) the net weight, expressed in kg and also quantity in the unit prescribed where other than net weight, by combined nomenclature heading; (f) the cif value of the goods in ECU at the Community frontier by combined nomenclature heading; (g) whether the products concerned are seconds or of substandard quality ('); (h) the proposed period and place of customs clearance; (i) whether the application is a repeat of a previous appli ­ cation concerning the same contract; (j) the following declaration, dated and signed by the applicant with the transcription of his name in capital letters: 'I, the undersigned, certify that the information provided in this application is true and given in good faith, and that I am established in the Community.' The importer shall also submit a copy of the contract of sale or purchase, the pro forma invoice and/or, in cases where the goods are not directly purchased in the country of production, a certificate of production issued by the producing steel mill . 4 . Import documents may be used only for such time as arrangements for liberalization of imports remain in force in respect of the transactions concerned . Without prejudice to possible changes in the import regulations in force or decisions taken in the framework of an agree ­ ment or the management of a quota:  the period of validity of the import document is hereby fixed at four months,  unused or partly used import documents may be renewed for an equal period. Article J 1 . A finding that the unit price at which the transac ­ tion is effected exceeds that indicated in the import docu ­ ment by less than 5 % or that the total value or quantity of the products presented for import exceeds the value or quantity given in the import document by less than 5 % shall not preclude the release for free circulation of the products in question . 2. Applications for import documents and the docu ­ ments themselves shall be confidential . They shall be restricted to the competent authorities and the applicant. Article 4 1 . Within the first 10 days of each month, the Member States shall communicate to the Commission: (a) details of the quantities and values (calculated in ECU) for which import documents were issued during the preceding month ; (b) details of imports during the month preceding the month referred to in subparagraph (a). The information provided by Member States shall be broken down by product, CN code and by country. It shall be communicated electronically in the form agreed for this purpose . 2. The Member States shall give notification of any anomalies or cases of fraud which they discover and, where relevant, the basis on which they have refused to grant an import document. Article 5 Any notices to be given hereunder shall be given to the Commission of the European Communities (DG I/D/2 and DG III/C/2). Article 6 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 29 April 1996. For the Council The President W I.IJCHF.TTT (') Under the criteria given in Commission communication con ­ cerning identification criteria of non-prime steel products from third countries applied by customs services of Member States (OJ No C 180, 11 . 7. 1991 , p. 4). No L 108/14 EN Official Journal of the European Communities 1 . 5. 96 ANNEX I CZECH REPUBLIC List of products subject to double-checking (1996) Wire rodHeavy plates (excluding ex-CN codes) 7208 40 10 7208 51 30 7208 51 50 7208 51 91 7208 51 99 7208 52 91 7208 52 99 7208 54 10 7208 90 10 7208 90 90 7213 10 00 7213 20 00 7213 91 10 7213 91 20 7213 91 41 7213 91 49 7213 91 70 7213 91 90 7213 99 10 7213 99 90 7221 00 10 7221 00 90 Cold-rolled sheet 7227 10 00 7227 20 00 7227 90 10 7227 90 50 7227 90 9 ^ 7209 15 00 7209 16 90 7209 17 90 7209 18 91 7209 18 99 7209 25 00 7209 26 90 7209 27 90 7209 28 90 7211 23 10 721 1 23 51 721 1 29 20 Hematite pig iron 7201 10 19 Rerims si/nA (prtirm r Hot-rolled strip and hoop 7216 31 11 7216 31 19 7216 31 91 7216 31 99 7216 32 11 7216 32 19 7216 32 91 721 6. % ") 99 7211 14 10 7211 14 90 7211 19 20 7211 19 90 7212 60 91 7220 1 1 00 7220 12 00 7220 90 31 7226 19 10 7226 20 20 7226 91 10 7226 91 90 7226 99 20 Seamless tubes Complete CN heading 7304 Welded tubes Complete CN heading 7306 ANNEX II 1 . Exporter (name, full address, country) ORIGINAL 2 . No 3 . Year 4. Product group EXPORT LICENCE (ECSC products) 5 . Consignee (name, full address, country) 6 . Country of origin 7. Country of destination 8 . Place and date of shipment - Means of transport 9 . Supplementary details 10 . Description of goods - Manufacturer 11 . CN code 12 . Quantity i 13 . FOB Value (2 ) 14 . CERTIFICATION BY THE COMPETENT AUTHORITY g&gt; a? c 5 £ class="page"> 1 . Exporter (name, full address, country) COPY 2 . No 3 . Year 4 . Product group EXPORT LICENCE (ECSC products) 5 . Consignee (name, full address, country) 6 . Country of origin 7 . Country of destination 8 . Place and date of shipment - Means of transport 9 . Supplementary details 10 . Description of goods - Manufacturer 11 . CN code 12 . Quantity 13 . FOB Value 14 . CERTIFICATION BY THE COMPETENT AUTHORITY §- e 8 I o&gt; 03 C 5 £ § &amp; class="page"> 1 . 5. 96 mJ Official Journal of the European Communities No L 108/19 ANEXO III  BILAG III  ANHANG III  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  III  ANNEX III  ANNEXE III  ALLEGATO III  BIJLAGE III  ANEXO III  LIITE III  BILAGA III LISTA DE LAS AUTORIDADES NACIONALES COMPETENTES LISTE OVER KOMPETENTE NATIONALE MYNDIGHEDER LISTE DER ZUSTÃ NDIGEN BEHÃ RDEN DER MITGLIEDSTAATEN Ã ÃÃ Ã ¥ÃÃ ¥Ã Ã £Ã ÃÃ £ Ã ¤Ã ©Ã  Ã Ã ¡Ã §Ã ©Ã  Ã Ã Ã Ã Ã £Ã Ã £ Ã Ã Ã ÃÃ ©Ã  Ã ¤Ã ©Ã  Ã Ã ¡Ã Ã ¤Ã ©Ã  Ã Ã Ã Ã ©Ã  LIST OF THE COMPETENT NATIONAL AUTHORITIES LISTE DES AUTORITÃ S NATIONALES COMPÃ TENTES ELENCO DELLE COMPETENTI AUTORITÃ NAZIONALI LIJST VAN BEVOEGDE NATIONALE INSTANTIES LISTA DAS AUTORIDADES NACIONAIS COMPETENTES LUETTELO TOIMIVALTAISISTA KANSALLISISTA VIRANOMAISISTA LISTA Ã VER KOMPETENTA NATIONELLA MYNDIGHETER FRANCE SERIBE 3-5, rue Barbet-de-Jouy F-75357 Paris 07 SP TÃ ©lÃ ©copieur: (33 1 ) 43 19 43 69 BELGIQUE/BELGIÃ  Administration des relations Ã ©conomiques QuatriÃ ¨me division : mise en Ã uvre des politiques commerciales internationales  Services 'Licences ' Rue GÃ ©nÃ ©ral LÃ ©man 60 B- 1 040 Bruxelles TÃ ©lÃ ©copieur: (32 2) 230 83 22 Bestuur van de Economische Betrekkingen Vierde Afdeling: Toepassing van het Internationaal Handels ­ beleid  Dienst Vergunningen Generaal Lemanstraat 60 B-1040 Brussel Fax (32-2) 230 83 22 IRELAND Licensing Unit Department of Tourism and Trade Kildare Street IRL-Dublin 2 Fax: (353 1 ) 676 61 54 DANMARK Erhvervsfremme Styrelsen SÃ ¸ndergade 25 DK-8600 Silkeborg Fax (45) 87 20 40 77 ITALIA Ministero per il Commercio estero D.G. Import-export, Division V Viale Boston 1-00144 Roma Fax: (39-6) 59 93 26 36/59 93 26 37 DEUTSCHLAND Bundesamt fur Wirtschaft, Dienst 01 Postfach 5171 D-65762 Eschborn 1 Fax: (49) (61 96)40 42 12 LUXEMBOURG MinistÃ ¨re des affaires Ã ©trangÃ ¨res Office des Licences BoÃ ®te postale 113 L-2011 Luxembourg TÃ ©lÃ ©copieur: (352)46 61 38 Ã Ã Ã Ã Ã Ã  Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã ¸Ã ½Ã ¹Ã ºÃ ®Ã  Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¯Ã ±Ã  Ã Ã µÃ ½Ã ¹Ã ºÃ ® Ã Ã Ã ±Ã ¼Ã ¼Ã ±Ã Ã µÃ ¯Ã ± Ã Ã Ã £ Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã Ã ¹Ã ±Ã ´Ã ¹Ã ºÃ ±Ã Ã ¹Ã Ã ½ Ã Ã ¾Ã Ã Ã µÃ Ã ¹Ã ºÃ ¿Ã  Ã Ã ¼ÃÃ ¿Ã Ã ¯Ã ¿Ã Ã Ã ¿Ã Ã ½Ã ¬Ã Ã ¿Ã 1 GR-105 63 Ã Ã ¸Ã ®Ã ½Ã ± Ã ¤Ã ­Ã »Ã µÃ Ã ±Ã ¾: (30-1 ) 328 60 29/328 60 59/328 60 39 NEDERLAND Centrale Dienst voor In - en Uitvoer Postbus 30.003, Engelse Kamp 2 NL-9700 RD Groningen Fax: (31-50)526 06 98 ESPAÃ A Ministerio de Comercio y Turismo DirecciÃ ³n General de Comercio Exterior Paseo de la Castellana, 162 E-28046 Madrid Fax: (34 1 ) 563 18 23 Ã STERREICH Bundesministerium fÃ ¼r wirtschaftliche Angelegenheiten AuÃ enwirtschaftsadministration Landstrasser HauptstraÃ e 55-57 A-1030 Wien Fax: (43-1)715 83 47 No L 108/20 ( ENl Official Journal of the European Communities 1 . 5. 96 PORTUGAL DirecÃ §Ã £o-Geral do ComÃ ©rcio Avenida da RepÃ ºblica, 79 P-1000 Lisboa Telefax: (351-1)793 22 10 SVERIGE Kommerskollegium Box 1209 S-l 1 1 82 Stockholm Fax: + 46 8 20 03 24 SUOMI Tullihallitus PL 512 FIN-00101 Helsinki Fax: + 358 0 614 2852 UNITED KINGDOM Department of Trade and Industry Import Licensing Branch Queensway House  West Precinct Billingham, Cleveland UK-TS23 2NV Fax (44 1642)533 557 ANNEX IV SURVEILLANCE DOCUMENTEUROPEAN COMMUNITY 2 . Issue number1 . Consignee (name, full address, country, VAT number) 3 . Proposed place and date of import 4 . Authority responsible tor issue (name, address and telephone No) 5 . Declarant/ representative as applicable (name and full address) Country of origin (and geonomenclature code) 7 . Country of consignment (and geonomenclature code) 8 . Last day of validity 9 . Description of goods 10 . CN code and category 11 . Quantity in kilograms (net mass) or in additional units 12 . Value in ecus , cif at Community frontier 13 . Additional remarks 14 . Competent authority s endorsement Date : Signature : Stamp Extension pages to be attached hereto . EUROPEAN COMMUNITY SURVEILLANCE DOCUMENT 2 . Issue number1 . Consignee (name, full address, country, VAT number) 3 . Proposed place and date of import £ ¢ o 4 . Authority responsible for issue (name, address and telephone No) 5 . Declarant/ representative as (name and full address) 6 . Country of origin (and geonomenclature code) o ». 7 . Country of consignment (and geonomenclature code) 8 . Last day of validity 9. Description of goods 10 . CN code and category 11 . Quantity in kilograms (net mass) or in additional units 12 . value in ecus , cif at Community frontier 13 . Additional remarks 14. Competent authority 's endorsement Date ; Signature: Stamp 15 . AÃ RIBUTIONS Indicate the quantity available in part 1 of column 17 and the quantity attributed in part 2 thereof. 16 . Net quantity ( net mass or other unit of measure stating the unit) 19 . Customs document 20. Name , Member State , stamp and signa ­ lform and number) ture of the attributing authority or extract No and 17 . In figuras 18 . In words for the quantity attributed date of attribution 1 2 1 2 1 2 1 2 1 2 1 2 1 2 Extension pages to be attached hereto .